DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art does not disclose, teach or suggest a radio-frequency module comprising:
a control circuit including a regulator, the regulator including a second transistor having a gate controlled by the control signal and a source connected to a drain of the first transistor;
in combination with all the other claimed limitations.
Claims 2-11 are allowed for depending from Claim 1.

Regarding Claim 12, a radio-frequency module, comprising:
a controller implemented on the packaging substrate, the controller including a mode detector, the mode detector having a logic circuit that includes a plurality of NOT gates each configured to receive an input logic signal and generate an output, an AND gate having a plurality of inputs coupled to the outputs of the respective NOT gates and an output, and a downstream NOT gate having an input coupled to the output of the AND gate and an output for providing the control signal;

Claims 13-19 are allowed for depending from Claim 12.

Regarding Claim 20, the prior art does not disclose, teach or suggest a wireless device comprising:
a switching module coupled to the antenna and configured to selectively route one or more signals associated with the antenna, the switch module including a switching circuit and a control circuit, the control circuit including a regulator, the regulator including a second transistor having a gate controlled by the control signal and a source connected to a drain of the first transistor;
in combination with all the other claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANA J. CHENG/Primary Examiner, Art Unit 2849